Campbell, J.,
delivered the opinion of the court.
The appellee exhibited his bill in chancery as administrator and as creditor of Michael Blake, deceased, and stated that he *192had applied to the Chancery Court, in which the estate was being administered, to sell certain land described to pay debts existing against the estate, including his own; and that in answer to his said application the defendants to this bill asked to have said application to sell land refused, because they alleged that said land never did belong to the complainant’s intestate, but to Michael Blake, Jun., under whom they all claim, and that they had a deed which conveyed the land to him; that he could find no trace of such deed, but if it exists, and shows title in Michael Blake, Jun., it is a fraud on the creditors of the complainant’s intestate, who was insolvent, and procured such deed to be made to hinder, delay and defraud his creditors; wherefore he prays a discovery and production of said alleged deed to Michael Blake, Jun., and that said land be decreed to be subject to be sold for the payment of the outstanding debts of the estate of the complainant’s intestate, and that the defendants be severally enjoined from setting up their alleged legal title to any part of said land against the complainant, as administrator, or against any purchaser at his sale as administrator to pay such debts; and that said land, or so much as necessary, be sold to pay said debts; and for general relief.
The defendants answered, denying that the complainant is a creditor of said estate, and admitting the statement of the bill as to the complainant’s petition to sell the land to pay debts and their answer to said petition ; and they say that the land sought to be sold never was the property of Michael Blake, Sen., but was duly conveyed by B. M. Hobson to Michael Blake, Jun., on the 21st January, 1856; and they produced said deed, and filed it with their answers, and deny that it was fraudulent, as charged in the bill, and claim that the land was the property of Michael Blake, Jun., under whom they severally claim. The answers contain much else not necessary to be stated here. Testimony was taken, and on final hearing the decree was rendered, declaring the land assets of the estate of Michael Blake, Sen., and subject to sale for his debts, and enjoining the defendants from setting up title under Michael Blake, Jun., to prevent the sale to pay the debts of Michael Blake, Sen., or from claiming against a *193purchaser at administrator’s sale. The case is before us on appeal from this decree. The record is exceedingly voluminous, many questions upon it have been elaborately and ably argued before us at the bar, and counsel have favored us with written arguments scarcely less voluminous than the record. Thus aided, we have carefully investigated the case, and this is our view of it.
We have reached the conclusion that the deed from Hobson is to Michael Blake, Jun., and not to the intestate of the appellee, and that the bill is not maintainable as an aid to the petition of the appellee as administrator to sell the land as the property of his intestate to pay debts in the course of administration. We affirm the right of an administrator in certain circumstances to invoke the aid of chancery to remove clouds from title and obstructions to a fair sale of his intestate’s land; but as the land described in the bill was not the intestate’s, the bill fails in this aspect of it.
The bill is not maintainable as an attack by the appellee as administrator of Michael Blake, Sen., on the deed vesting title of the land in Michael Blake, Jun. An administrator will not be heard to allege the fraud of his intestate. Armstrong v. Stovall, 26 Miss. 275; Snodgrass v. Andrews, 30 Miss. 472; Gully v. Hull, 31 Miss. 20 ; Winn v. Barnett, 31 Miss. 653 ; Chateau v. Jones, 11 Ill. 300, 319 ; Peaslee v. Barney, 1 D. Chipman, 331; George v. Williamson, 26 Mo. 190; Dennison v. Ely, 1 Barb. 610, 624; Bump on Fraudulent Conveyances, 444, and note 2. The rule applies to transactions about realty as well as personalty, and it is immaterial whether the estate is solvent or insolvent.
Whether the appellee, as a creditor of his intestate, notwithstanding he is administrator, could maintain a bill to subject the land to liability for his'claim, if established, and the fraudulent character of the deed was shown, is not presented by the bill. The point has been decided by respectable courts. Moody v. Fry, 3 Humph. 567 ; Coltraine v. Causey, 3 Ired. Eq. 246; Osborne v. Moss, 7 Johns. 161. But we do not feel called on to decide it now. It is true, the appellee states in his bill that he is a creditor of the estate, and in the caption of his bill he describes himself as *194“ administrator and a creditor; ” but the bill in its whole scope and structure relates exclusively to the subjecting of the land as assets of the estate, and for purposes of administration to pay the debts described; and the prayer of the bill is to bring the land into administration for that purpose. The land, not having been the property of intestate, is not subject to sale by order of court for administration. Code, § 1134. Choteau v. Jones, ubi supra. Only the land of the intestate is liable to administration. If it be true that the intestate, in fraud of his creditors, procured the title of the land to be vested in his son, it was held by the son subject to a trust in favor of creditors of the intestate, and them alone. As against the intestate and his representatives the title of Michael Blake, Jun., was perfect. The land could not be administered as that of the intestate, but the grantee and those in his place could be treated as holding the legal title subject to the demands of creditors, and to be reached in equity. Carlisle v. Tindall, 49 Miss. 229. Bump on Fraudulent Conveyances, 509. But this bill is to bring the land into administration as assets for the payment of debts, which cannot be done. Coltraine v. Causey, ubi supra ; Choteau v. Jones, ubi supra.
To afford the complainant relief as a creditor, distinct from his character as administrator, if admissible at all, would require a complete remodelling of his bill and change of its structure. In view of this we have fully considered the propriety of remanding the cause for amendment of the bill, but in view of the facts of the case as developed by the record, have determined not to do so.

The decree will be reversed and the bill dismissed.